819 F.2d 290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William S. TINDOL, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 87-5259.
United States Court of Appeals, Sixth Circuit.
May 27, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
Appellant has responded to this court's order to show cause why this appeal should not be dismissed for lack of jurisdiction.


2
On December 29, 1986, the district court entered judgment granting defendant's motion to dismiss.  The notice of appeal was due within 60 day of entry thereof--February 27, 1987.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  Appellant did not file his notice of appeal until March 2, 1987, and is, therefore, three days late.  He did not seek nor was he granted an extension of time within which to file his notice of appeal.


3
Because the notice of appeal was untimely filed, this court is deprived of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).


4
Accordingly, it is ORDERED that this appeal be dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.